UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No.1) (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-54011 ICON Income Fund Eight A L.P. (Exact name of registrant as specified in its charter) Delaware 13-4006824 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011-1505 (Address of principal executive offices) (Zip Code) (212) 418-4700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerNon-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No þ Number of outstanding limited partnership units of the Registrant on November 30, 2007 is 735,232. DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note ICON Income Fund Eight A L.P. is filing this Amendment No. 1 (the “Amendment”) to its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007, filed with the Securities and Exchange Commission on November 13, 2007 (the “Original Filing”) solely for the purpose of revising its disclosure under Part I - Item 4T. – Controls and Procedures, the complete text of which is contained herein. Except as discussed in this Explanatory Note, no other changes have been made to the Original Filing. PART I Item 4T. Controls and Procedures Evaluation of disclosure controls and procedures In connection with the preparation of this Quarterly Report on Form 10-Q for the period ended September 30, 2007, as well as the financial statements and Quarterly Reports on Form 10-Q for the period ended September 30, 2007 for our General Partner and our affiliates, our General Partner carried out an evaluation, under the supervision and with the participation of the management of our General Partner, including its Chief Executive Officer and the Principal Financial and Accounting Officer, of the effectiveness of the design and operation of our General Partner’s disclosure controls and procedures as of the end of the period covered by this report pursuant to the Securities Exchange Act of 1934. Based on the foregoing evaluation, the Chief Executive Officer and the Principal Financial and Accounting Officer concluded that, for the reason described below, our General Partner’s disclosure controls and procedures were not effective as of September 30, 2007 to ensure that the reports that we filed or submit under the Securities Exchange Act of 1934 were recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. While evaluating our General Partner’s disclosure controls and procedures, our General Partner recognized that greater internal controls were needed to aid in a more efficient closing of our financial statements, thereby requiring our General Partner to hireadditional skilled accounting staff. Our General Partner hired an additional accounting staff member during 2006 who is a certified public accountant and is experienced with public reporting entities.Subsequently, in 2007, our General Partner hired two additional senior accountants with more than 16 and 8 years of experience with public reporting entities, respectively.Our General Partner will continue to evaluate its disclosure controls and procedures to determine their effectiveness and adequacy and will take the steps necessary, in our General Partner’s opinion, to ensure the adequacy of our General Partner’s disclosure controls and procedures. Our General Partner's Chief Executive Officer and Principal Financial and Accounting Officer believe that the General Partner has addressed the internal control issue based on the hiring and integration of the additional personnel hired during 2006 and 2007; however, our General Partner has determined that we should maintain the foregoing disclosure until the completion of the audit of our financial statements for the year ended December 31, 2007. In designing and evaluating our General Partner’s disclosure controls and procedures, our General Partner recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the disclosure controls and procedures are met. Our General Partner’s disclosure controls and procedures have been designed to meet reasonable assurance standards. Disclosure controls and procedures cannot detect or prevent all error and fraud. Some inherent limitations in disclosure controls and procedures include costs of implementation, faulty decision-making, simple error and mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based, in part, upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all anticipated and unanticipated future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with established policies or procedures. Our General Partner’s Chief Executive Officer and Principal Financial and Accounting Officer have determined that no weakness in disclosure controls and procedures had any material effect on the accuracy and completeness of our financial reporting and disclosure included in this report. PART II Item 6. Exhibits 31.1 Rule 13a-14(a)/15d-14(a) certifications. 31.2 Rule 13a-14(a)/15d-14(a) certifications. 32.1 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Partnership has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICON Income Fund Eight A L.P. (Registrant) By its General Partner, ICON Capital Corp. Date: December 11, 2007 /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President of the General Partner (Principal Executive Officer) ICON Capital Corp. General Partner of ICON Income Fund Eight A L.P. Date: December11, 2007 /s/ Michael A. Reisner Michael A. Reisner Director, Executive Vice President and Chief Financial Officer of the General Partner (Principal Financial and Accounting Officer) ICON Capital Corp. General Partner of ICON Income Fund Eight A L.P.
